Citation Nr: 0218259	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-08 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine with right hip pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1953 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

The veteran's degenerative joint disease of the 
lumbosacral spine with right hip pain had its onset in 
service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine with 
right hip pain was incurred during active service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement 
of the case and the supplemental statement of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

The veteran contends that he degenerative joint disease of 
the lumbosacral spine with right hip pain during service 
when he slipped on ice and fell.  The RO attempted to 
obtain the veteran's service medical records, but the 
National Personnel Records Center (NPRC) reported that his 
records could not be reconstructed except for the 
veteran's July 1954 service separation examination report.  
The July 1954 service separation examination report is 
negative for abnormality of the lumbar spine.  The RO also 
obtained hospital admission cards that were created by the 
Office of the Surgeon General dated June 1954.  These 
Surgeon General records indicate that the veteran was 
treated for a muscle strain of the neck and that he was 
hospitalized for six days.  The veteran has consistently 
maintained that he injured his back at the same time that 
he injured his neck during service, and during the six 
days of hospitalization, he was treated for both 
disorders. 

Post-service VA and non-VA medical records beginning a 
number of years after service support the veteran's claim.  
These records cumulatively show that the veteran developed 
problems with his lumbar spine and x-ray evidence of 
degenerative joint disease.  According to a November 2000 
treatment record from the Chiropractic Health Institute, 
the veteran's chiropractor opined that the veteran's 
lumbopelvic condition was related to his injury during 
service.  The chiropractor based his opinion on the 
veteran's case history as well as his objective evidence 
such as x-ray studies.  The chiropractor noted that the x-
ray studies revealed focal spondylosis that appeared to be 
traumatically related and not due to just aging, and that 
this was a condition that would have taken many years to 
degenerate at that level.  In other written opinions of 
record, several other private medical professionals echoed 
this chiropractor's findings.

According to a December 2000 VA examination report, the 
examiner opined that it was at least as likely that the 
veteran's right hip disability was related to the injury 
described during service.  The examiner added that the 
right hip pain originates in the lumbosacral spine.  X-ray 
studies showed degenerative joint disease of the 
lumbosacral spine.

The Board has considered the veteran's February 2002 
testimony before a hearing officer at the RO.  The veteran 
recounted that he was hospitalized for six days during 
service as a result of injuring his neck and low back, 
although he could not exactly remember whether the injury 
was in 1953 or 1954.  

After weighing the evidence of record, the Board finds it 
to be in equipoise regarding the veteran's claim.  On the 
one hand, the July 1954 service separation examination is 
negative for a low back disorder and the veteran was not 
diagnosed with degenerative joint disease until over 40 
years after discharge from service.

On the other hand, the veteran's service medical records 
are incomplete.  The Surgeon General records show that the 
veteran was hospitalized in June 1954 for six days for a 
muscle strain of the neck apparently due to a fall.  The 
veteran contends that he had injured his neck and his low 
back at that time.  A VA examiner and several private 
chiropractors have similarly concluded, based on objective 
x-ray medical evidence and the veteran's medical history, 
that the described injury during service likely caused the 
veteran's current traumatic degenerative joint disease of 
the lumbar spine.  Significantly, there is no competent 
medical evidence of record that rebuts the findings of the 
various VA and non-VA medical professionals who considered 
that the veteran's current low back disorder was related 
to the injury described during service.  In light of the 
foregoing medical evidence, the Board finds the veteran's 
statements credible regarding his low back injury during 
service and hospitalization.

In the Board's opinion the evidence supportive of the 
claim is at least in equipoise with that against the 
claim.  Accordingly, the Board concludes that the 
veteran's degenerative joint disease of the lumbar spine 
with radiating pain to the right hip was incurred during 
service.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine with right hip pain to is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

